DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “2:1 ribbon type structure”.  The word “type” renders the claims as indefinite, See 2173.05 III (E).  Applicant attempts to provide a definition in the Instant Specification in paragraph 19.  However, the definition uses the term “ribbon-like structure” which is still indefinite.  Dependent claims 2-4 are rejected based upon the same reasoning.
Claim 4 contains the limitation wherein a total amount of sodium, potassium and calcium contained in the magnesium silicate mineral is 1.1% by mass or less as converted into oxide.  It is unclear as to which state the elements are for the limitation.  Are only those elements present of Ca, K and Na that are converted to oxide counted?  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall et al. (US 2006/0030475 A1), herein Beall as evidenced by Active Minerals (Acti-gel 208 Data Sheet).

In regards to claim 1, Beall teaches a method of forming a cordierite honeycomb substrate [0003].  The method involves the steps of combining the ingredients followed by kneading [0042].  The material is then extruded into a cellular 

In regards to claim 2, Beall further teaches that attapulgite clay is fibrous [0025, claim 9].

In regards to claim 4, Beall further teaches the attapulgite clay used in the examples is Acti-gelTM 208 from Active Materials Company [0025, Table 1]. Active Materials teaches that Acti-gel 208 is a highly purified magnesium aluminosilicate [Pg. 1].  As there is no mention of any impurities such as Na, Ca and K, they are deemed to be present at 0 wt.%.  Thus the Acti-gel 208 meets the limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beall et al. (US 2006/0030475 A1), herein Beall, as applied to claim 1 above, and further in view of Sato (US 2009/0199953 A1).

In regards to claim 3, Beall does not teach that the fibrous magnesium silicate is sepiolite.  
Sato teaches a method for manufacturing honeycomb structures [Abstract].  The honeycomb may be cordierite [0091, 0349].  Sato further the inorganic binder may be a polychain clay structure such as sepiolite, attapulgite or the like [0096, 0397]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the sepiolite of Sato as the inorganic silicate binder of Beall.  One would have been motivated to do so as it would have been the simple substitution of one known clay polychain inorganic binder for another conventionally known clay polychain inorganic binder to obtain predictable results.  Thus the honeycomb of Beall modified by Sato has sepiolite as the inorganic binder in place of attapulgite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes prior art discussing the use of attapulgite and sepiolite in the formation of honeycombs including: Ohno et al. (US 2005/0266992), Clinton et al. (US 2011/0300335), Beall et al. (US 2012/0135186), DeLiso et al. (US 5,488,021), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.